Citation Nr: 0624847	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-28 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for a liver disability 
prior to June 22, 1997, for the purpose of accrued benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
appeared to have active service from July 1974 to September 
1992.  He died in July 1997.  This matter is before the Board 
of Veterans' Appeals (Board) from a November 2003 rating 
decisions by the Waco Regional Office (RO) of the Department 
of Veterans Affairs (VA) that granted service connection for 
liver failure secondary to renal failure and assigned a 
noncompensable rating effective from December 29, 1994.  A 
100 percent rating was assigned effective from June 22, 1997.  
The appellant appealed the noncompensable rating assigned for 
the liver disability prior to June 22, 1997 for the purpose 
of accrued benefits and that is the only matter before the 
Board.  In May 2005, the appellant testified before a 
Decision Review Officer (DRO); a transcript of that hearing 
is of record.  

In September 1998, the RO denied service connection for 
posttraumatic stress disorder and in a subsequent decision 
denied service connection for the cause of the veteran's 
death.  In September 2002, the Board granted service 
connection for the cause of the veteran's death.  In that 
decision the Board found "that the veteran did have a 
chronic psychiatric disability [possibly posttraumatic stress 
disorder], manifested by alcohol abuse, which was related to 
his period of military duty."  The Board further stated, 
"[a]s alcohol abuse has been determined to be the cause of 
the liver and renal failure which took the veteran's life, 
service connection for the cause of his death is warranted."  
In a November 2003 rating decision, the RO only granted 
service connection as it pertained to the liver disability.  
The RO did not issue a rating decision granting service 
connection for the psychiatric disability (claimed as PTSD) 
as was indicated by the previous Board decision, and this 
matter is referred to the RO for further action. 


FINDINGS OF FACT

Prior to June 22, 1997, the veteran's liver disability was no 
more than moderate and manifested such symptoms as dyspepsia, 
slight weight loss, or impairment of health.  


CONCLUSION OF LAW

A 30 percent rating for a liver disability prior to June 22, 
1997 for the purpose of accrued benefits is warranted.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5121 (West 2002); 38 C.F.R. §§ 
3.159, 3.1000, 4.1, 4.2, 4.7, 4.114, Diagnostic Codes (Codes) 
7312 and 7345 (2005) (in effect prior to July 2, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform 
the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

The appellant has been advised of VA's duties to notify and 
assist in the development of her claims and notified of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist her.  In a letter dated in 
September 2005, the RO notified the appellant of the 
information and evidence needed to substantiate and complete 
her claims; of what part of that evidence she was to provide, 
and what part VA would attempt to obtain for her.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The November 2003 rating decision which assigned the initial 
noncompensable rating advised the appellant of the basis for 
the rating.  In the November 2003 rating decision, and the 
June 2004 statement of the case (SOC), she was properly (see 
VAOPGCPREC 8-2003 (Dec. 2003)) provided notice regarding the 
"downstream" issue of an increased initial rating and what 
the record showed.  The September 2005 correspondence 
included content complying notice by specifically advising 
the appellant to submit "any evidence in [her] possession 
that pertains to [her] claims."  

Here, regardless of whether the appellant was provided notice 
of the types of evidence necessary to establish disability 
ratings or effective dates for the issue on appeal, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In determining if increased 
rating is warranted and the appropriate effective date for 
any increased rating, consideration is given to the evidence 
which shows the severity of the disability and when any 
increase in severity might have occurred.  38 U.S.C.A. 
§ 5110(b).  
In view of the fact that the RO took appropriate action to 
assist the appellant in obtaining all such available 
evidence, the Board concludes that given the partially 
favorable decision below, there was no prejudice to the 
appellant due to any failure to notify her as to the type of 
evidence necessary for an increased initial rating and to 
establish the effective date.  VA's duty to assist is 
satisfied.  It is not prejudicial to the appellant for the 
Board to proceed with appellate review.

II.  Factual Background

The veteran died in June 1997 at the age of 42 due to liver 
failure as a consequence of renal failure.  In September 
2002, the Board essentially found that veteran had developed 
PTSD as a result of in-service experiences and that alcohol 
abuse which led to the fatal liver and renal failure was 
associated with PTSD.  The Board reviewed the veteran's 
terminal hospital records at the Baylor Medical Center at 
Grapevine and noted that he was admitted in June 22, 1997, 
with liver, kidney, and pulmonary failure, and severe lactic 
acidosis.  His liver failure was attributed to alcohol abuse.  
The veteran died on June [redacted], 1997; the final diagnoses 
included liver and renal failure.  The Board granted service 
connection for the cause of the veteran's death.  In November 
2003, the RO subsequently granted service connection for 
liver failure secondary to renal failure with an evaluation 
of 0 percent effective December 29, 1994 (the date of the 
veteran's claim).  A 100 percent evaluation was assigned from 
June 22, 1997.  The appellant maintains that the veteran's 
liver disability warrants a compensable rating prior to June 
22, 1997.  

January 1993 to November 1994 treatment records from Fort 
Drum show treatment for diarrhea, vomiting, loss of appetite, 
stomach pain, jaundice, and chronic hepatitis.  In October 
1994, the veteran had an episode of passing out.   

August 1993 Metroplex Hospital records reported that the 
veteran and abnormal liver function tests specifically those 
indicating biliary tract disease and cholestasis liver 
disease.  A history of recent seizures was noted, which was 
probably alcohol related.  There were mild elevations of the 
veteran's PTT and PT, which also indicated alcoholic liver 
disease.  

On October 1995 VA examination, the veteran provided a 
medical history of weight loss with a loss of appetite for 
two or three days and diarrhea about 2 times a week with 
about 4 to 5 bowel movements a day.  He had a barium enema 
and sigmoidoscopy in 1993 at Temple and again at Fort Drum, 
which revealed no abnormalities.  He indicated that he found 
blood in his urine every three days and felt that he had a 
stopped up head, runny nose, and watery eyes.  He bruises 
easily.  The diagnoses included: hepatitis, probably 
secondary to alcohol; mild leucopenia; probably PTSD; 
rhinitis; mild chronic obstructive pulmonary disease; history 
of hematuria; and probable irritable bowel syndrome.  

November 1995 treatment records from Temple VA Medical Center 
showed that he was admitted and treated for 
seizures/pseudoseizures, elevation in liver function studies, 
anxiety disorder, and short-term memory loss.  It was noted 
that his past medical history included hyperlipidemia, 
asthma, Gulf War syndrome, and elevated liver function 
studies for which a cause has not been found.  LFT's showed 
alkaline phosphates of 162, AST 175, total Bilirubin 2.2, ALT 
55, and GGTP 3252. 

A statement from D.S. dated in February 1996 reported an 
observation of weakness and confusion.  

In a statement received in August 1996, the appellant 
contended that the veteran experienced consistent loss of an 
appetite, diarrhea, vomiting, and weight loss. 

III.  Criteria 

At the time of his death, the veteran had, among other 
things, a pending claim for service connection for liver 
disease.  As a matter of law, veterans' claims do not survive 
their deaths. Landicho v. Brown, 7 Vet. App. 42, 47 (1994).

The provisions of 38 U.S.C.A. § 5121, however, set forth a 
procedure for a qualified survivor to carry on, to the 
limited extent provided for therein, a deceased veteran's 
claim for VA benefits by submitting an application for 
accrued benefits within one year after the veteran's death.  
Landicho, 7 Vet. App. at 47.

In pertinent part, section 5121 provides that for deaths 
occurring before December 16, 2003, periodic monetary 
benefits to which a veteran was entitled on the basis of 
evidence in the file at date of death, and due and unpaid for 
a period of not more than two years prior to death, may be 
paid to a surviving spouse.  38 U.S.C.A. § 5121.

Furthermore, unless otherwise provided, the effective date of 
an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be fixed in accordance with the facts 
found, but will not be earlier than the date of receipt of 
the appellant's claim. 38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2005).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R., Part 4.  When a reasonable doubt arises regarding 
the degree of disability, such doubt will be resolved in 
favor of the claimant. 38 C.F.R. § 4.3.  

The regulations relating to disabilities of the digestive 
system under 38 C.F.R. § 4.114 changed effective July 2, 
2001.  As this case is based on a time period prior to June 
22, 1997, only the old rating criteria ("old criteria") for 
hepatitis and cirrhosis of the liver may be applied. 

Under the old criteria, cirrhosis of the liver was rated 
under Code 7312.  Moderate cirrhosis with dilation of 
superficial abdominal veins, chronic dyspepsia, slight loss 
of weight, or impairment of health warranted a 30 percent 
rating.  Moderately severe cirrhosis with liver definitely 
enlarged with abdominal distention due to early ascites and 
with muscle wasting and loss of strength warranted a 50 
percent rating.  Severe cirrhosis with ascites requiring 
infrequent tapping, or recurrent hemorrhage from esophageal 
varices, aggravated symptoms and impaired health warranted a 
70 percent rating.  Pronounced cirrhosis with aggravation of 
the symptoms for moderate and severe, necessitating frequent 
tapping warranted a 100 percent rating. 38 C.F.R. § 4.114, 
Code 7312 (2001).

Under DC 7345, infectious hepatitis, which was healed and 
nonsymptomatic, warranted a 0 percent (i.e. noncompensable) 
rating.  Hepatitis with demonstrable liver damage with mild 
gastrointestinal disturbance warranted a 10 percent rating.  
Hepatitis with minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency but necessitating dietary restriction or other 
therapeutic measures warranted a 30 percent rating.  
Hepatitis with moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression warranted a 60 percent rating.  Hepatitis with 
marked liver damage manifested by liver function test and 
marked gastrointestinal symptoms, or with episodes of several 
weeks duration aggregating three or more a year and 
accompanied by disabling symptoms requiring rest therapy 
warranted a 100 percent rating. 38 C.F.R. § 4.114, Code 7345 
(2001).

Under the old criteria, cirrhosis of the liver, 38 C.F.R. § 
4.114, Code 7312, and infectious hepatitis, Code 7345, can 
not be combined.  If a veteran has both conditions, a single 
evaluation is assigned under the diagnostic code that 
reflected the predominant disability picture, and the rating 
is raised to the next higher level if the overall disability 
warranted. 38 C.F.R. § 4.114 (2001).  Thus, rating the 
veteran's hepatitis with cirrhosis under the old criteria 
requires distinguishing the predominant disorder and then 
assessing the overall disability picture to determine whether 
the next higher rating is warranted.

Where the appeal ensues from a disagreement with the initial 
rating assigned with the grant of service connection, (as is 
the case here) the potential for the assignment of separate, 
or "staged" ratings for separate periods of time, based on 
the facts found, must be considered. Fenderson v. West, 12 
Vet. App. 119 (1999).

IV.  Analysis

Here, the veteran's liver disability was rated under the 
"new" criteria under Code 7312 and assigned a 
noncompensable rating from December 29, 1994 (the date of the 
veteran's claim).  However, as the "new" criteria became 
effective July 2, 2001 and this case pertains to a time 
period prior to June 22, 1997, only the "old criteria" 
applies.  Prior to June 22, 1997, the evidence shows that the 
veteran was periodically treated for complaints of diarrhea, 
vomiting, loss of appetite, and stomach pain.  He had been 
diagnosed with chronic hepatitis and had additional abnormal 
liver function tests, which indicated biliary tract disease 
and cholestasis liver disease (see Fort Drum and Metroplex 
Hospital records).  The Board finds that the evidence most 
appropriately meets the minimum criteria under 7312, which 
allows for a 30 percent rating.  The liver disability 
appeared to be moderate with at least such symptoms amounting 
to chronic dyspepsia, slight loss of weight, or impairment of 
health.  A moderately severe liver disability has not been 
shown and rating in excess of 30 percent is not warranted.  
As such, "staged ratings" are not for consideration.

The Board has considered whether the veteran would have been 
entitled to a higher rating under Code 7345.  To warrant a 
rating in excess of 30 percent, moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression would have to be shown.  The 
evidence does not show that there was moderate liver damage 
prior to June 22, 1997 and such symptoms as gastrointestinal 
disturbance, fatigue, and mental depression, appeared to have 
been attributed to other causes such as irritable bowel 
syndrome, anxiety, and PTSD.  A higher rating is not 
warranted under Code 7345.

Under 38 C.F.R. § 4.7, a 30 percent rating may be assigned.  
To this extent, the claim is allowed.    


ORDER

A 30 percent evaluation for a liver disability prior to June 
22, 1997, for the purpose of accrued benefits is allowed, 
subject to the controlling laws and regulations governing the 
payment of monetary awards.   



____________________________________________
V.L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


